UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 17, 2016 MERIDIAN WASTE SOLUTIONS, INC. (Exact name of registrant as specified in its charter) New York 001-13984 13-3832215 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12540 Broadwell Road, Suite 2104 Milton, GA 30004 (Address of principal executive offices) (678) 871-7457 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. (a) Dismissal of Independent Registered Public Accounting Firm Effective on May 17, 2016, the board of directors (the “Board”) of Meridian Waste Solutions, Inc. (the “Company”) dismissed D’Arelli Pruzansky, P.A. (“D’Arelli”), as the Company’s independent registered public accounting firm. D’Arelli’s report on the financial statements for the fiscal years ended December 31, 2015 and 2014 contained no adverse opinion or disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principle. During the fiscal years ended December 31, 2015 and 2014, and in the subsequent interim periods through May 17, 2016, the date of dismissal of D’Arelli, there were no disagreements with D’Arelli on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of D’Arelli, would have caused them to make reference to the subject matter of the disagreements in its reports on the financial statements for such year. During the fiscal years ended December 31, 2015 and 2014, and in the subsequent interim periods through May 17, 2016, the date of dismissal of D’Arelli, there were no reportable events as defined in Item 304(a)(1)(v) of Regulation S-K. The Company has provided a copy of the above disclosures to D’Arelli and requested D’Arelli to provide it with a letter addressed to the U.S. Securities and Exchange Commission stating whether or not D’Arelli agrees with the above disclosures. A copy of D’Arelli’s letter, dated May 20, 2016 confirming its agreement with the disclosures in this Item 4.01 is attached as Exhibit16.1 to this Form8-K. (b) New Independent Registered Public Accounting Firm Effective on May 17, 2016, the Board approved the engagement of Hein & Associates, LLP (“Hein”), as the Company’s new independent registered public accounting firm. During the fiscal year ended December 31, 2015, and the subsequent interim period prior to the engagement of Hein, the Company has not consulted Hein regarding (i)the application of accounting principles to any specified transaction, either completed or proposed; (ii)the type of audit opinion that might be rendered on the Company’s financial statements, and either a written report was provided to the registrant or oral advice was provided that the new accountant concluded was an important factor considered by the registrant in reaching a decision as to the accounting, auditing or financial reporting issue; or (iii)any matter that was either the subject of a disagreement (as defined in Item304(a)(1)(v)) or a reportable event (as defined in Item304(a)(1)(v)). Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Letter of D’Arelli, dated May 20, 2016* * Filed herewith 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MERIDIAN WASTE SOLUTIONS, INC. Date: May 20, 2016 By: /s/Jeffrey Cosman Name: Jeffrey Cosman Title: Chief Executive Officer 3
